internal_revenue_service number release date index number 00-00r89 ------------------------------------------- ------------------------------- ------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-163184-04 date june re ---------------------------- legend decedent ---------------------------------- date ---------------------- dear --------------- this is in response to your letter dated date and prior correspondence submitted by your authorized representative requesting an extension of time under sec_301 of the procedure and administration regulations to make a qualified family- owned business election under sec_2057 of the internal_revenue_code the facts submitted and representations made are as follows decedent died on date prior to date decedent’s gross_estate consisted primarily of marketable_securities and a majority interest in two closely-held businesses prior to filing decedent’s form_706 united_states estate and generation-skipping_transfer_tax return the qualified_family-owned_business_interest deduction was considered but it was determined that the estate did not meet the threshold requirements to make the election on audit of decedent’s estate it was determined that decedent’s estate satisfies the requirements for making the sec_2057 election therefore the estate requests an extension of time under sec_301_9100-1 and sec_301_9100-3 to make the election sec_2057 provides that for purposes of the tax imposed by sec_2001 in the case of an estate of a decedent to which sec_2057 applies the value of the taxable_estate shall be determined by deducting from the value of the gross_estate the adjusted_value of the qualified family-owned business interests of the decedent sec_2057 provides that the deduction allowed by sec_2057 shall not exceed dollar_figure plr-163184-04 sec_2057 provides that sec_2057 shall apply to an estate if the executor elects the application of this section and files the agreement referred to in sec_2057 sec_301_9100-1 provides that the commissioner has discretion to grant a sec_2057 provides that for purposes of making the election and filing the agreement under sec_2057 rules similar to the rules under sec_2032a and regarding the election of special_use_valuation of farm and other qualified_real_property shall apply reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute sec_301_9100-1 through provides the standards used to sec_301_9100-3 sets forth the standards that the commissioner uses to determine whether to grant a discretionary extension of time these standards indicate that the commissioner should grant relief when the taxpayer provides evidence proving to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government based on the facts submitted and the representations made we conclude that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government therefore an extension of time is granted until days from the date of this letter for making an election under sec_2057 the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in particular the burden is on the estate to establish to the service's satisfaction that all of the requirements of sec_2057 are met except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code specifically we express or imply no opinion on whether the estate qualifies for the deduction under sec_2057 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file with this office a copy of this letter plr-163184-04 is being sent to your authorized representative sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes cc
